DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed on 1/10/2022 have been entered.  Claims 1-4, 7-9, 11-13, 16, 18-20, 22-24, and 30 are pending.  Claims 2-3 and 23 are withdrawn.  Claims 5-6, 10, 14-15, 17, 21, 25-29, and 31 are cancelled. Claims 1-4, 11, 19-20, 22, are amended and claims 7-9, 12-13, 16, 18, 23-24, and 30 are as previously presented.  

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered.
Regarding the rejection under 35 USC § 103, the applicant’s arguments that the previously rejection does not teach the amended limitation of "a plurality of location-specific processes to be executed within the at least one predefined range of the at least one reference location on determining that the current location of the ambulatory medical device is within the at least one predefined range" are persuasive.  The previous rejection has been withdrawn. However a new grounds of rejection has been given under 35 USC § 103 in response to the applicant’s amendments as discussed in the rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2015/0265845) in view of Yuen (US 2013/0325396) and Donnelly (US 2010/0298899) in view Aharonson (US 2011/0106736). 
Regarding claim 1, Sullivan teaches an ambulatory medical device configured to be worn by the patient for monitoring and treating a cardiac condition of a patient and to provide location- specific functions (a wearable cardiac device see Fig 1 and abstract), the device comprising: 
at least one physiological sensor (209) and associated circuitry (219,220) configured to continuously acquire physiological data descriptive of the patient while the device is worn by the patient over an extended period of time, the physiological data comprising ECG data of the patient (The wearable defibrillator is connected to ECG electrodes 209 via ECG port 219 and the measurement circuit 220 see also [0068-0071]); 
therapy electrodes (104 and 108 in Fig 1; 208 in Fig 2) and associated circuitry (230, 252, 255) configured to provide a therapeutic electrical shock to the patient in response to determining an arrhythmia condition in the ECG data of the patient (Processor 230 detects atrial fibrillation from the ECG and then determines whether or not trigger defibrillator circuit to discharge a shock [0071-0073; 0077-0078]); 
a memory (238) 
a user interface (270 see also [0087]); and 
at least one processor (230) coupled with the memory, the at least one sensor, and the user interface and configured 
to determine a current location of the ambulatory medical device (Sullivan [0063;0066] teaches the use of GPS to determine location of the device.  [0093;0094] also teaches the use of proximity detector that can uses wireless signals determine proximity to another wireless device , 
Sullivan does not explicitly teach memory having stored therein at least one reference location record specifying a reference location and an associated location-specific process relating to an operation of the ambulatory medical device; determine whether the current location of the ambulatory medical device is within at least one predefined range of the reference location at least based on the reference location stored the memory; identify a plurality of  location-specific process to be executed within the at least one predefined range of the at least one reference location on determining that the current location of the ambulatory medical device is within the at least one predefined range, select one of the plurality of location-specific processes as a selected location- specific process and  Page 10 of 19initiate the selected location-specific process, the associated  location-specific process  comprising at least one of issuing a notification via the user interface, the notification relating to the operation of the ambulatory medical device at the current location or adapting the user interface to provide adapted user interface functionality for use at the current location, wherein the notification relating to the operation of the ambulatory medical device at the current location comprises reminding the patient to perform a physical activity at the current location of the ambulatory medical device, wherein the physical activity comprises a predetermined diagnostic walking activity, and wherein adapting the user interface comprises providing the adapted user interface functionality for allowing the patient to interact with the ambulatory medical device regarding the physical activity at the current location.  
Donnelly does teach an ambulatory medical device equivalent to the one taught by Sullivan that performs a physical activity test in the form of six minute walking test ([0066])
In view of the teachings of Donnelly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 6 minute walk test as is disclosed by Donnelly to ambulatory device taught by Sullivan in order provide a repeatable comparison to evaluate the effectiveness of treatment regimen (Donnelly [0066]). Further Donnelly [0066] indicates pairing the walk test with an external defibrillator such as the one taught by Sullivan protects the subject from cardiac arrest while performing the text.    
Yuen does teach an ambulatory medical device (Fig 3A: 108A see also [0184;0185] for different variations of the ambulatory device) having a memory (280) having stored therein a reference location record specifying a reference location and an associated location-specific process relating to an operation of the ambulatory medical device ([0142] indicates the user account 174 can be stored on the memory of the monitoring device.  [0138] further describes that the user account contains geo-location, maps and location data which are forms of data descriptive of reference locations and associated activities at these locations.  [0121] indicates that these locations activity parings are used to notify the user to perform an activity.  Based on the claim notification is a form of associated location specific process); determine whether the current location of the ambulatory medical device is within a predefined range of the reference location at least based on the reference location stored the memory (Yuen [0286-0287] indicate that locations can have set boundaries to determine whether the user is within a location which is the equivalent of a pre-defined range see also [0293-295] and Fig 7D) ; identify the associated location-specific process to be executed within the predefined range of the reference location on determining that the current location of the ambulatory medical device is within the predefined range of ([0119] indicates that when a user has entered a location, activity location database is used to determine the activity to perform at the location) , and  Page 10 of 19initiate the associated location-specific process, the associated  location-specific process  comprising at least one of issuing a notification via the user interface, the notification relating to the operation of the ambulatory medical device at the current location (Yuen [0121]) or adapting the user interface to provide adapted user interface functionality for use at the current location, wherein the notification relating to the operation of the ambulatory medical device at the current location comprises reminding the patient to perform a physical activity at the current location of the ambulatory medical device, wherein the physical activity comprises a predetermined diagnostic walking activity (Yuen [0121] teaches notifying the user to perform a physical activity at the location which notification is a reminder), and wherein adapting the user interface comprises providing the adapted user interface functionality for allowing the patient to interact with the ambulatory medical device regarding the physical activity at the current location.  (Yeun [0121] – issues a notification on the display and also an audio alert.  Based on the applicant’s specification [0042, 0048], the applicant defines the additional functionality of the user interface include communication of alerts and information via audio and visual output therefore the notification taught by Yuen is both fulfilling a notification and change in the user interface based on location.  The examiner would further note that only one of the notification or the adapting the user display is required to fulfil the limitation of the claim – “at least one of issuing a notification… or adapting the user interface”. )
In view of the teachings of Yuen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include location specific notification to perform a physical activity as is disclosed by Yuen to the particular physical activity of six minute walk test incorporated into ambulatory monitory taught by the combination in order to prompt the user to perform the six minute walk test a location that is well suited for the activity see Yuen [0121]. 
Aharonson does teach a mobile device that identify a plurality of location-specific process to be executed and select one of the plurality of location-specific processes as a selected location- specific process and  Page 10 of 19initiate the selected location-specific process (Aharonson teaches a mobile system for determining recommending and triggering tasks/activities for the user to perform including health related tasks [0009].  [0030] indicates that these tasks can be location based either based on GPS, proximity to a known location such as home, proximity to another device or location base on wireless network. Fig 2 and  [0037; 0041] teaches that a list of  proposed actions can be generated based on the current circumstances of the user which would include location described in [0030].  This list is the equivalent of the claimed plurality of location specific processes.  [0044-0046] teaches that list of actions can be arranged by priority to be presented to the user by that the priority order as stated in [0047] an action can be activated automatically which would be equivalent of selecting one processes and initiating it.)
In view of the teachings of Aharonson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the selection of one action from a multiple possible actions for a location as is disclosed by Aharonson to the proximity based triggering of activities taught by the combination of Yuen, Donnelly and Sullivan in order to create an interface that can adapt and determine important tasks that user might forget and to prioritize the most likely or necessary tasks for the user to perform (Aharonson Abstract and [0004-0006])
Regarding claim 8, Sullivan as modified teaches the ambulatory medical device of claim 1, but Sullivan does not explicitly teach that the associated location-specific process further comprises calculating at least one metric based on a physiological signal.
Yuen does teach an associated location-specific process further comprises calculating at least one metric based on a physiological signal. (Activity levels can be calculated based on location.  The type of activity can be determined based on the location and body position/movement data.  A goal/milestone can be calculate/set based on a location [0221; 0259;  0327; 0390; 0392; 0445-0447; 0468; 0469; 0520]).
In view of the teachings of Yuen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include physiological calculation based on location as is disclosed by Yuen to the ambulatory medical device taught by combination of Sullivan, Yuen and Donnelly in order to determine the effects certain location have on physiological and activity related signals (Yuen [0468; 0469]).  
Regarding claim 9, Sullivan as modified teaches the ambulatory medical device of claim 1 wherein the notification comprises reminding the patient to perform a six minute walk test (As discussed in the rejection of claim 1, Donnelly teaches the use of 6-minute walk test as a predetermined diagnostic walking activity as part of the ambulatory medical device and Yuen teaches notifying/reminding a user to perform a physical activity at particular.  Therefore this claim limitation is rejected for substantially the same reasons as claim 1)
Regarding claim 20, Sullivan as modified teaches the ambulatory medical device of claim 1, wherein the at least one processor is further configured to determine that  the current location of the ambulatory medical device is within a first  predefined range of a first  reference location and is also within a second predefined range of a second reference location, wherein one of the plurality of location-specific processes comprises selecting between a first  location-specific process associated with the first reference location and a second location-specific process associated with the second reference location (Both Yuen and Aharonson teach multiple reference locations  see Yuen  [0118; 0351; 0193; 0365-0366; 0491].  Aharonson [0030] teaches multiple reference location determinations including proximity to building location such as work or home, and proximity to a person or device which would also indicate that the user could be within two different location ranges such as near a device and within a building. All of this location information can be used by the methods discussed in rejection of claim 1 to determine the list of probable actions for the user and selecting the best one.  Therefore based on the teachings of the Aharonson, it would be obvious to one of ordinary skill in the art to use the machine learning method taught by Aharonson along with the multiple different location information and other additional contextual information to determine the highest probability desired action to performed by the device see Aharonson [0047; 0057; 0061; 0074])

Claims 4, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as modified by Aharonson , Donnelly, and Yuen as applied to claim 1 above, and further in view of Annambhotla (US 2010/0151918). 
Regarding claim 4, Sullivan as modified teaches the ambulatory medical device of claim 1, but Sullivan does not explicitly teach that the at least one reference location comprises a physical location comprising a location of a battery charger and the notification further comprises issuing reminding the patient to charge a battery 
Annambhotla does teach a location based system for portable electronic devices powered by batteries where a reference location comprises a physical location comprising a location of a battery charger and the notification further comprises issuing reminding the patient to charge a battery ([0067; 0069; 0072] teaches determining if the device is currently at a location with charger and issues a notification/warning message on a user interface indicting the person should take advantage of the availability of the charger which notification is the equivalent of a reminder see also [0067-0073].),
In view of the teachings of Annambhotla, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include location based notification for charging battery for portable electronic device as is disclosed by Annambhotla to the portable battery powered medical device (Sullivan [0076]) taught by the combination of Sullivan, Yuen and Donnelly in order to ensure that device has adequate power until the device has the next opportunity to be recharged (Annambhotla [0067]).  In addition, keeping the device of Sullivan charged is particularly important to the wearable defibrillator device because without adequate power, the device of Sullivan will not be able to detect heart problems and administer the necessary therapeutic shock.  Further, the device of Sullivan device already contains the GPS location sensor, display, and speakers (Sullivan [0063; 0087]), therefore only modification of the device of Sullivan would be the addition of software to the device.  Also Sullivan indicates inclusion of general battery status system, and Annambhotla teaches more specific method for implementing the battery status system on a portable device.  
Regarding claim 11, Sullivan as modified teaches the ambulatory medical device of claim 1, but Sullivan does not explicitly teach wherein the memory comprises a template schedule listing scheduled visitations to the at least one reference location, and wherein the associated location-specific process further comprises: identifying, in the template schedule, a next scheduled visitation to the reference location, wherein the reference location is equipped to complete a task; and determining that the task is due prior to the next scheduled visitation, wherein the notification further comprises a request to complete the task within the predefined range.
Annambhotla teaches that the memory comprises a template schedule listing scheduled visitations to the reference location, and wherein the associated location-specific process further comprises: identifying, in the template schedule, a next scheduled visitation to the reference location, wherein the reference location is equipped to complete a task; and determining that the task is due prior to the next scheduled visitation, wherein the notification further comprises a request to complete the task within the predefined range ([0055; 0057] indicates that the device contains a calendar application with event locations and usage profile that can be used to predict the future charge state.  [0067-0069; 0072] indicates the device can determine if the charge will be adequate until the next location with a power source is reached and if not then issuing a notification while the device is still near a charge source).
In view of the teachings of Annambhotla, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the a template schedule based on location and tasks as is disclosed by Annambhotla to location based location specific processes taught by the combination of Sullivan, Donnelly, Yuen, and Annambhotla in order to determine if the charge of the ambulatory medical device is adequate until the next time the device is in a location where it can be charged (Annambhotla [0057]). In addition, keeping the device of Sullivan charged is particularly important to the wearable defibrillator device because without adequate power, the device of Sullivan will not be able to detect heart problems and administer the necessary therapeutic shock.
Regarding claim 12, Sullivan as modified teaches the ambulatory medical device of claim 11, but Sullivan does not explicitly teach the at least one processor is further configured to adjust the template schedule based on sampled movement observations of the patient.
 Yuen does teach a mobile device  teach the at least one processor is further configured to adjust the template schedule based on sampled movement observations of the patient (Yuen [0520] teaches adaptive learning of locations and associated times which is the equivalent schedules based on movement information see also [0525]) 
 In view of the teachings of Yuen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an adjustable schedule movement as is disclosed by Yuen to the ambulatory medical device taught by the combination of Sullivan, Donnelly, Yuen, and Annambhotla in order to be able more accurately determine the user schedule and make predictions based on that schedule.  
Regarding claim 13, Sullivan as modified teaches the ambulatory medical device of claim 11, wherein the task comprises at least one of taking medication and servicing a serviceable component of the ambulatory medical device (The battery is component that needs a routine service ie charging therefore teachings of Annambhotla as discussed in the rejection of claim 11 fulfill this limitation).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as modified by Aharonson , Donnelly, and Yuen as applied to claim 1 above, and in view of Kiale (US 2014/0337826).
Regarding claim 7, Sullivan as modified teaches the ambulatory medical device of claim 1, but Sullivan does not explicitly teach the associated location-specific process further comprises  at least one of downloading of one or more software updates, downloading device configuration information, downloading new or updated patient parameters, downloading threshold changes to underlying monitoring parameters, and downloading threshold changes to underlying treatment parameters.  
Kiale teaches medical device that wherein the associated location-specific process further comprises at least one of downloading of one or more software updates, downloading device configuration information, downloading new or updated patient parameters, downloading threshold changes to underlying monitoring parameters, and downloading threshold changes to underlying treatment parameters.  ([0087] teaches downloading software updates from a preferred location such as the user’s home.  It would be obvious to one of ordinary skill in the art to including downloading software from a preferred location to the location specific operations for the ambulatory device taught by the combination of Sullivan, Yuen and Donnelly in order to make the process convenient to the user and ensure the location of the update occurs on secure and trusted connection for the user see Kiale [0087]. )

  	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable Sullivan as modified by Donnelly, Aharonson, Annambhotla and Yuen as applied to claim 11 above, and further in view of Agrawal (US 2010/0063756).
Regarding claim 16, Sullivan as modified teaches the ambulatory medical device of claim 11, and determining that the task is due comprises determining that the battery has a remaining runtime of less than a period of time based on the next scheduled visitation.  
Sullivan does not explicitly teach that the task comprises replacing a battery of the ambulatory medical device.
Agrawal [0023] does teach a battery management system that based on the charge state notifies the user to use a backup battery which is the equivalent of replacing/swapping a battery.  
In view of the teachings of Agrawal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include replacing a battery as is disclosed by Agrawal to ambulatory device taught by the combination of Sullivan, Yuen and Donnelly in order to ensure the device has adequate power for use until the next opportunity to either charge or replace the battery.  The examiner notes that Sullivan [0076] teaches that non-rechargeable batteries in addition to rechargeable which non-rechargeable batteries would necessarily need to be replaced because they cannot be recharged.   

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as modified Annambhotla, Donnelly and Yuen as applied to claim 11 above, and further in view of Volpe (US 2013/0085538).
Regarding claim 18, Sullivan as modified teaches the ambulatory medical device ambulatory medical device of claim 11, but does not explicitly teach that the task comprises replacing a garment of the ambulatory medical device, and determining that the task is due comprises determining that the garment has not been laundered for a period of time based on the next scheduled visitation.  
Volpe does teach a defibrillator vest that prompts the user to replace a garment of the ambulatory medical device, and determining that the task is due comprises determining that the garment has not been laundered for a period of time based on the next scheduled visitation (Volpe [0063; 0064] indicates that the device can determine when the device needs to be laundered and prompt the user to launder the device)
In view of the teachings of Volpe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cleaning task as is disclosed by Volpe to the location notification from the device taught by the combination of the combination of Sullivan, Annambhotla, Yuen and Donnelly in order to make sure the device is well maintained and continues to work properly (Volpe [0062]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over over Sullivan as modified by Aharonson , Donnelly, and Yuen as applied to claim 1 above, and further in view of Zwart (US 2005/0204310).
Regarding claim 19, Sullivan as modified teaches the ambulatory medical device of claim 1, but does not explicitly teach determining that the reference location is within a caregiver facility and the associated location-specific process comprises adapting the user interface to interact with a caregiver.  
	Zwart does teach an portable medical device (Zwart [0005] indicates the system is for any portable electronic device that records medical information which the device of Sullivan fulfills see for example Sullivan [0063] ) that the reference location is within a caregiver facility and the location-specific processing comprises adapting the user interface to interact with a caregiver (Zwart [0022] indicates that the device can detect locations such as hospitals or ambulances and adapt the user interface for each specific location see also [0024;0025]).  
In view of the teachings of Zwart, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interface that adapts to caregiver as is disclosed by Zwart to the ambulatory medical device taught by the combination of Sullivan, Yuen and Donnelly in order to allow the appropriate information for the particular situation and treatment needs (Zwart [0025]).  The examiner further notes that Sullivan [0075] teaches adjust prompts/interface based on the person being a rescuer/caregiver which Zwart is a more automated way of performing this function using location information.  

Claims 22, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Donnelly in view of Yuen in view of Aharonson in view of Wegener (US 9,398,007).
Regarding claim 22, Sullivan as modified by Donnelly and Yuen teaches an ambulatory medical device to be worn by a patient for monitoring and treating a cardiac condition of the patient and providing location-specific functions, the device comprising: 
at least one physiological sensor and associated circuitry configured to continuously acquire physiological data descriptive of the a-patient while the device is worn by the patient over an extended period of time, the physiological data comprising ECG data of the patient; 
therapy electrodes and associated circuitry configured to provide a therapeutic electrical shock to the patient in response to determining an arrhythmia condition in the ECG data of the patient; 
a memory having stored therein a reference location record specifying a reference location and an associated location-specific process relating to an operation of the ambulatory medical device; 
a user interface; 
at least one processor coupled with the memory, the at least one sensor, and the user interface and configured to determine a current location of the ambulatory medical device, determine whether the current location of the ambulatory medical device is within a predefined range of the reference location at least based on the reference location stored in the memory, , identify the associated  location-specific process to be executed within the predefined range of the reference location on determining that the current location of the ambulatory medical device is within the predefined range of the reference location, and initiate the associated location-specific process, the associated location-specific process comprising at least one of issuing a notification  via the user interface, the notification relating to the operation of the ambulatory medical device at the current location and adapting the user interface to provide adapted user interface functionality for use at the current location; and a network interface coupled with the at least one processor wherein the notification relating to the operation of the ambulatory medical device at the current location comprises reminding the patient to perform a physical activity at the current location of the ambulatory medical device, wherein the physical activity comprises a predetermined diagnostic walking activity, and Page 8 of 11wherein adapting the user interface comprises providing the adapted user interface functionality for allowing the patient to interact with the ambulatory medical device regarding the physical activity at the current location (Regarding the network interface, Sullivan [0012; 0079] teaches that the defibrillator vest can contain communication module 290 which can be used to connect wirelesses communication links making it the equivalent of network interface.  The predetermined diagnostic walking test is the equivalent of the six minute walk test taught by Donnelly.  See also rejection of claim 1 for the complete teachings of Sullivan, Yuen, Aharonson,  and Donnelly regarding the above limitations. ).
Sullivan does not explicitly teach that the network interface is configured to detect an identifier of a network, the memory stores a predefined network identifier, Page 14 of 19wherein the at least one processor is configured to determine that the ambulatory medical device is within the predefined range at least in part by comparing the identifier of the network to the predefined network identifier.
Wegener does teach a wearable biometric device (100) with a network interface is configured to detect an identifier of a network (col 8 lines 43-54), the memory stores a predefined network identifier (wearable device can cached network identifiers associated with locations where the wearable device is generally used see col 8 lines 59-66), wherein the at least one processor is configured to determine that the ambulatory medical device is within the predefined range at least in part by comparing the identifier of the network to the predefined network identifier (Inherently, wireless transmitters have a range where the signal is still detectable therefore detection of the network identifier by the wearable device would be an indication of being in the predetermined range where the network signal with the identifier is detectable see col 3 line 54 – col 4 line 4; col 8 line 40-67).
In view of the teachings of Wegener, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining locations based on network identifiers as is disclosed by Wegener to wearable medical device taught by the combination of Sullivan, Yuen and Donnelly in order to provide an additional way of identifying location of device besides just GPS. In addition, Sullivan [0094] suggests using wireless signals for determining location/proximity and Wegener is a more alternative method of implementing this location detection using wireless signals.
Regarding claim 24, Sullivan as modified teaches the ambulatory medical device of claim 22, wherein the memory stores an association between the predefined network identifier and an identifier of at least one of a home of the patient, an office of the patient, and a health care facility for the patient. (Wegener col 3 lines 58-67 indicate that particular locations such as an office or home of the user can be detected using the network identifier. Further, it would be obvious to one of ordinary skill in the art based on the teaching of Wegener that any particular location with a network can be identified using the network identifier including other locations such as a health care facility since adding other locations would only require associating the network identifier with the location within the software/memory/database of the device).  
Regarding claim 30, Sullivan as modified teaches the ambulatory medical device of claim 22, wherein the predetermined diagnostic walking activity is a six minute walk test.  (This claim is rejected for substantially the same reasons as the rejection of claims 1 and 22 above since as noted in the rejection the predetermined walking test taught by Donnelly is a six minute walk test). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792    

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792